Exhibit 99.06 Southern Company Kilowatt-Hour Sales (In Millions of KWHs) Three Months Ended March Weather Adjusted As Reported (See Notes) Change Change Kilowatt-Hour Sales- Total Sales -7.3% Total Retail Sales- -5.1% 0.4% Residential -13.7% 0.6% Commercial -3.1% -1.3% Industrial 1.9% 1.9% Other -2.9% -2.1% Total Wholesale Sales -20.0% N/A Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
